Citation Nr: 1426755	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  09-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased schedular rating for degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.

2.  Entitlement to an extra-schedular evaluation for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jonathan W. Greene, Esq., of Chisholm, Chisholm, and Kilpatrick




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to April 1993. 

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2013, the Board denied entitlement to an increased schedular rating for degenerative disc disease of the lumbar spine and remanded the issues of entitlement to an extra-schedular evaluation for degenerative disc disease of the lumbar spine and TDIU.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (the Court).  In October 2013, the Court issued an order granting a joint motion for motion as to the part of the Board's decision that denied entitlement to an increased schedular rating for degenerative disc disease of the lumbar spine. 

The Board notes that the AMC has not readjudicated the issues of entitlement to an extra-schedular evaluation for degenerative disc disease of the lumbar spine and TDIU.  The Veteran, however, has submitted additional evidence, specifically a report for a private vocational counselor,. and the Board will be developing the schedular increased rating claim further.  In light of the additional evidence that has or will be obtained that is already or will be relevant to the issues of entitlement to an extra-schedular evaluation for degenerative disc disease of the lumbar spine and TDIU, the Board will be taking jurisdiction of these two incompletely developed issues and the Veteran is not prejudiced by the Board's action.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The joint motion for partial remand holds that the Board erred in not providing an adequate statement of reasons and bases for its findings and conclusions with respect to whether the Veteran is entitled to a separate rating for neurological residuals.  Joint motion for partial remand, page 2.  In light of the passage of time since the December 2011 VA examination and in light of the fact that the VA examinations do not identify which nerve or nerves are involved as to the neurological residuals, another VA examination is warranted.

The Veteran's most recent claim for TDIU (dated in November 2013) shows that he stated that he attempted vocational rehabilitation in 2012.  Therefore, his VA vocational rehabilitation file, which based on his statement suggests that he participated in that program, must be associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his lumbar spine and neurological disorders of the lower extremities and obtain any identified records.  Regardless of the claimant's response, obtain all records from the Jackson VA Medical Center and the Natchez VA community-based outpatient clinic from May 2012 to the present.

2.  Obtain any VA vocational rehabilitation file regarding the Veteran.  If it is determined that no such file exists or that the appellant did not participate in the VA vocational rehabilitation program, that determination should be noted in the Veteran's claims file.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his degenerative disc disease of the lumbar spine and any neurological residuals and to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to degenerative disc disease of the lumbar spine and any neurological residuals.  

For any neurological symptomatology found, the examiner must identify the nerve(s) involved, and determine whether paralysis, neuritis, or neuralgia is present.  The examiner should describe the severity in terms of mild, moderate, moderately severe, or severe.  

The examiner must opine whether there is a 50 percent or better probability that that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected degenerative disc disease of the lumbar spine and any neurological residuals.  A complete rationale for any opinion offered must be provided.

4.  The Veteran's appeal must be referred to the Director, Compensation and Pension Service, for consideration of the following matters: 1) whether an extra-schedular rating is warranted for the service-connected degenerative disc disease of the lumbosacral spine and any neurological residuals, and 2) whether entitlement to TDIU is warranted in this case (where the degenerative disc disease of the lumbosacral spine and any neurological residuals are the only service-connected disabilities).  The response from the Director, Compensation and Pension Service, must be included in the claims file.

5.  After completing the above actions, the AOJ should readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



